Citation Nr: 0528087	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation 
benefits, as a surviving spouse of the veteran.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had active service from July 1979 to March 1982.  
The appellant is the veteran's widow.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran died in September 2002; at the time of his 
death, service connection was in effect for diabetes 
mellitus, evaluated as 40 percent disabling, effective in 
July 1990, and hypertension, evaluated as 10 percent 
disabling, effective in December 1988.

2.  The appellant and the veteran lived together from 
approximately 1983 until the death of the veteran in 
September 2002.

3.  The appellant and the veteran were married in a legal 
ceremony in September 2002, less than one year prior to the 
veteran's death; they did not have a child together.

4.  At the time of his death, the veteran and the appellant 
had been married for approximately 10 days.

3.  The appellant and the veteran were not living in a 
common-law marriage prior to their ceremonial marriage in 
September 2002.


CONCLUSION OF LAW

The appellant's claim for dependency and indemnity 
compensation benefits, to include death pension, lacks 
entitlement under the law.  38 U.S.C.A. §§ 101, 1310 (West 
2002); 38 C.F.R. §§ 3.3, 3.5(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
However, the VCAA is not applicable where the law, not the 
factual evidence, as in this case, is dispositive of the 
appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

The veteran and the appellant were married in September 2002, 
approximately 10 days prior to the veteran's death, also in 
September 2002.  Prior to marriage, the appellant contends 
that they lived together for approximately 20 years, and were 
thus engaged in a common-law marriage.  The appellant filed a 
claim for DIC in October 2002, contending that, as the 
veteran's surviving spouse, she is entitled to this benefit.

Generally, dependency and indemnity compensation (DIC) may be 
awarded to a surviving spouse upon the service-connected 
death of the veteran, with service connection determined 
according to the standards applicable to disability 
compensation.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.5(a); see also 38 U.S.C.A. Chapter 11 (West 2002).  Death 
pension is a benefit payable by VA to a veteran's surviving 
spouse because of the veteran's nonservice-connected death, 
provided the surviving spouse meets the net worth 
requirements and has an annual income not in excess of the 
applicable maximum annual pension rate for their particular 
circumstances.  See 38 U.S.C.A. §§ 101 (West 2002); 38 C.F.R. 
§ 3.3 (2005).

The term "surviving spouse" means a person who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or wife.  38 U.S.C.A. § 101(31) (West 2002); 38 
C.F.R. § 3.50 (2005).  A wife is a person whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R. § 3.50(a).  For VA benefits purposes, a marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2005).  For VA death benefits entitlement 
purposes, the veteran must have been married to the appellant 
for over one year or for any period of time if a child was 
born of the marriage.  38 C.F.R. § 3.54 (2005).  There are 
also alternative qualifications for death compensation and 
DIC; however, none are applicable in this case.  Id.

In cases involving alleged common-law marriages, as is 
contended here, there must be proof of a common-law marriage 
for the purpose of receiving VA benefits.  Supporting 
evidence of common-law marriage should include affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a) (2005).

The appellant contends that she and the veteran had planned 
to marry in 2001, but that the veteran's health problems 
prevented them from doing so.  The record in fact indicates 
that the appellant and the veteran cohabited for 
approximately 20 years and, although neither had a legal 
impediment to marrying (i.e., an existing marriage) 
throughout that time, they did not decide to marry until less 
than a year prior to the veteran's death.  Further, the 
evidence submitted in support of the appellant's contention 
that she and the veteran were "married within our hearts" 
consists of a single statement signed by the veteran's father 
and a first cousin.  This statement indicates, "The family 
always told them that they should marry."  Accordingly, both 
the appellant and the veteran's relatives indicated that they 
did not hold the appellant and the veteran out as husband and 
wife prior to their ceremonial marriage in September 2002.  
There is likewise no indication that they were generally 
accepted as husband and wife prior to September 2002 in the 
community in which they lived.  See 38 C.F.R. § 3.205(a).

In summary, the circumstances presented do not reflect a 
"deemed valid" common-law marriage.  See 38 C.F.R. § 3.52.  
The Board finds that the approximate 20 years long 
cohabitation of the appellant and the veteran, prior to the 
ceremonial marriage, was not a common-law marriage.  See 38 
C.F.R. § 3.205(a).  Further, the evidence shows that the 
appellant and the veteran were ceremonially married to each 
other for approximately only 10 days prior to the veteran's 
death.  See 38 C.F.R. § 3.54.  Further, there is no evidence 
or contention that they had a child born of, or prior to, the 
ceremonial marriage.  Id.

Applying the facts in this case to the criteria cited above, 
the Board concludes that the appellant may not be recognized 
as the surviving spouse of the veteran for VA death benefit 
purposes.  Consequently, the appellant is not entitled to DIC 
benefits.  See 38 C.F.R. § 3.5.


ORDER

The claim for DIC compensation is dismissed.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


